Filed Pursuant to Rule 424(b)(3) Registration Statement No. 333-146177 PART I – DISCLOSURE DOCUMENT RJO GLOBAL TRUST 998,670.94916Units of Beneficial Interest The Trust The RJO Global Trust is a Delaware statutory trust that trades in the U.S. and international futures and forward markets in equities, fixed income, currencies, interest rates, energy and agricultural products, metals, commodities indices, and stock indices.The primary objective of the trust is capital appreciation.R.J. O’Brien Fund Management, LLC, the managing owner of the trust, pursues this objective by allocating the trust’s assets to a diverse group of experienced trading advisors.The managing owner seeks to reduce volatility and risk of loss by participating in broadly diversified global markets and implementing risk control policies.An investment in the trust offers a means of diversifying a traditional portfolio of equities and debt. The Managing Owner R.J.
